In an action for a separation on the ground of abandonment, wherein the husband counterclaimed for an annulment upon the ground of the wife’s fraud in concealing her inability to bear children as a consequence of surgery prior to the marriage, the Official Referee, to whom the action was referred to hear and determine, after trial, granted plaintiff a judgment of separation and dismissed the counterclaim. Judgment unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., MaeCrate, Schmidt, Beldock and Murphy, JJ.